Title: Notes on Debates, 5–6 February 1783
From: Madison, James
To: 


No. VIII
Wednesday Feby. 5. & Thursday Feby 6 1783.
In order to decide the rule of voting in a Come. of the whole, before Congss. should go into the said Come. Mr. Bland moved that the rule sd. be to vote by States. & the majority of States in Come. to decide. Mr. Wilson moved to postpone Mr. B’s motion in order to resolve that the rule be, to vote by States and according to the same rules which govern Congress; as this genl question was connected in the minds of members with the particular question to which it was to be immediately applied, the motion for postponing was negatived, Chiefly by the Eastern States. A division of the question on Mr. Bland’s motion was then called for & the first part was agreed to as on the Journal. The latter clause, to wit, a majority to decide, was negatived; so nothing as to the main point was determined. In this uncertainty Mr. Osgood proposed that Congs. sd. resolve itself into a Come. of the whole. Mr. Carrol as chairman observed that as the same difficulty would occur, he wished Congs. would previously direct him how to proceed. Mr. Hamilton proposed that the latter clause of Mr. Bland’s motion shd. be reconsidered and agreed to wrong as it was, rather than have no rule at all. In opposition to which it was sd. that there was no more reason why one & that not the minor side sd. wholly yield to the inflexility of the other thn. vice, versa, and that if they sd. be willing to yield on the present occasion, it wd. be better to do it tacitly, than to saddle themselves with an express & perpetual rule which they judged improper. This expedient was assented to, and Congress accordingly went into
A Committee of the whole
The points arising on the several amendts. proposed were 1st. the period beyond wch. the rule of the first valuation sd. not be in force. on this point Mr. Collins proposed 5 years, Mr. Bland 10 years, Mr. Boudinot 7 years N. Jersey havg instructed her Delegates thereon, The Cont. delegates proposed 3 years,—on the question for 3 years, N. H. no, Mas: no. R. I. ay Cont. ay. all the other States no.—on the question for 5 years, all the States ay except Cont.

The 2d. point was whether & how far the rule sd. be retrospective. on this point the same views operated as on the preceeding. Some were agst. any retrospection, others, for extending it to the whole debt, and others, for extendg it so far as was necessary for liquidating and closing the accounts between the United States and each individual State. The several motions expressive of these different ideas were at length withdrawn, with a view that the point might be better digested, & more accurately brought before Congress. So the rept. was agreed to in the Come. & made to Congress. When the question was about to be put Mr Madison observed that the report lay in a great degree of confusion, that several points had been decided in a way too vague & indirect to ascertain the real sense of Congs. that other points involved in the subject had not recd. any decision; and proposed the sense of Congs. shd. be distinctly & successively taken on all of them & the result referred to a special Come. to be digested &c. The question was however put & negatived, the votes being as they appear on the Journal. The reasons on which Mr. Hamiltons motion was grounded appear from its preamble
